Exhibit 10.21

AMENDMENT NO. 1, dated as of March 1, 2012 (this “Amendment”), to that certain
Credit Agreement, dated as of August 29, 2011 (as further amended, supplemented,
amended and restated, waived or otherwise modified from time to time, the
“Credit Agreement”), among RAILAMERICA, INC., a Delaware corporation
(“RailAmerica”); RAILAMERICA TRANSPORTATION CORP., a Delaware corporation
(“RATC,” together with RailAmerica, the “Borrowers” and each individually, a
“Borrower”); the lenders party thereto from time to time (the “Lenders”), the
LETTER OF CREDIT ISSUER party thereto from time to time; CITIBANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders; and
CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as sole lead arranger and sole
bookrunner (in such capacity, the “Lead Arranger”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement (as amended hereby).

WHEREAS, pursuant to subsection 13.1 of the Credit Agreement the Administrative
Agent and the Credit Parties may, with the consent of the Required Lenders,
amend and supplement the Credit Agreement.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended effective as of the date hereof as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions:

(i) “Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
March 1, 2012.

(ii) “Amendment No. 1 Effective Date” means March 1, 2012.

(iii) “Consolidated Senior Secured Net Debt” shall mean, as of any date of
determination (x) the aggregate principal amount of all Indebtedness of
RailAmerica and the Restricted Subsidiaries determined on a consolidated basis
in accordance with GAAP that is secured by a Lien minus (y) the lesser of
(A) $50,000,000 and (B) the amount of cash and Permitted Investments included on
the balance sheet of RailAmerica and its Restricted Subsidiaries on such date
other than cash and Permitted Investments (i) constituting proceeds of a
Borrowing hereunder or any Term Loans, in each case borrowed at the time of
determination; (ii) designated as or representing proceeds from any Excluded
Contribution or Specified Equity Contribution; (iii) held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrowers; and (iv) that are subject to a Lien (other than Liens permitted under
clauses (a) and (k) of the definition of Permitted Liens and Section 10.2(a)).

(iv) “Consolidated Senior Secured Net Debt to Consolidated EBITDA Ratio” shall
mean, as of any date of determination, the ratio of (a) Consolidated Senior
Secured Net Debt as of the last day of the most recent Test Period to
(b) Consolidated EBITDA



--------------------------------------------------------------------------------

for such Test Period (which for such purposes of Section 10.9 shall exclude
amounts earned from, or received from the assignment of, the tax credit
available under Section 45G of the Code); provided that the Consolidated Senior
Secured Net Debt to Consolidated EBITDA Ratio shall be calculated on a Pro Forma
Basis.

(v) “Existing Lenders” shall have the meaning provided in Section 2.15.

(vi) “Junior Financing” shall mean (i) any Indebtedness that is subordinated in
right of payment to any of the Obligations or (ii) any Indebtedness incurred or
outstanding pursuant to Section 10.1(i), (k) or (m) that is either not secured
or secured by a Lien on any Collateral that is junior to the Lien on such
Collateral securing the Obligations.

(vii) “Junior Lien Priority” shall have the meaning provided in the
Intercreditor Agreement.

(viii) “New Commitment” shall have the meaning provided in Section 2.15.

(ix) “New Lender” shall have the meaning provided in Section 2.15.

(x) “Notice of Borrowing/Continuation” shall mean a notice substantially in the
form of Exhibit N (or such other form as may be acceptable to the Administrative
Agent).

(xi) “Other Pari Passu Lien Obligations” has the meaning assigned to such term
in the Intercreditor Agreement.

(xii) “Specified Entity” shall mean an entity set forth on Schedule 1.1(c) or
Schedule 1.1(d).

(xiii) “Specified Equity Contribution” shall have the meaning provided in
Section 10.9.

(xiv) “Tender Offer” shall mean the tender offer for $444,000,000 in principal
amount of the Secured Notes pursuant to the Offer to Purchase and related
documents dated February 1, 2012.

(xv) “Term Loan Agent” shall have the meaning provided in the definition of Term
Loan Credit Agreement.

(xvi) “Term Loan Credit Agreement” shall mean that credit agreement dated as of
the Amendment No. 1 Effective Date by and among the Borrowers, the lenders party
thereto from time to time, Morgan Stanley Senior Funding, Inc. as administrative
agent (in such capacities, the “Term Loan Agent”), and the other agents and
arrangers party thereto, as amended, supplemented, amended and restated, waived
or otherwise modified from time to time.

 

-2-



--------------------------------------------------------------------------------

(xvii) “Term Loan Facility Indebtedness” shall mean all Indebtedness of the
Credit Parties outstanding under the Term Loan Credit Agreement.

(xviii) “Term Loan Security Documents” shall have the meaning provided in the
Intercreditor Agreement.

(xix) “Term Loans” shall mean the “Loans” as defined in the Term Loan Credit
Agreement.

(b) Each of the following definitions in Section 1.1 of the Credit Agreement
shall be amended and restated in their entirety as follows:

(i) “ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR and, in any event, shall include all Swingline Loans.

(ii) “Commitment” shall mean (a) with respect to each Lender that is a Lender on
the Amendment No.1 Effective Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(b) as such Lender’s “Commitment”, (b) in the case of any
New Lender that becomes a Lender under Section 2.15, the amount specified as
such Lender’s “New Commitment” in the Joinder Agreement pursuant to which such
New Lender assumed a portion of the Total Commitment and (c) in the case of any
Lender that becomes a Lender after the Amendment No.1 Effective Date, the amount
specified as such Lender’s “Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Commitment, in each
case as the same may be changed from time to time pursuant to terms hereof. The
aggregate amount of the Commitments as of the Amendment No.1 Effective Date is
$100.0 million.

(iii) “Credit Documents” shall mean Amendment No. 1, this Agreement, the
Guarantee, the Security Documents, each Letter of Credit, any promissory notes
issued by the Borrowers hereunder and the Fee Letters.

(iv) “Excluded Entity” means any Restricted Subsidiary (other than RATC) that
RailAmerica has designated as such in an Officers’ Certificate delivered to the
Administrative Agent on or before the Closing Date; provided that (x) no such
Restricted Subsidiary (other than the Specified Entity listed on Schedule
1.1(d)) shall hold or obtain any assets (other than Equity Interests in another
Restricted Subsidiary that would also qualify as an Excluded Entity) and
(y) each such Restricted Subsidiary (other than the Specified Entities listed on
either Schedule 1.1(c) or 1.1(d)) shall be intended to be dissolved within six
months after the Closing Date.

(v) “Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as
of June 23, 2009, as amended and restated on the Closing Date and the Amendment
No. 1 Effective Date, among the Administrative Agent, the Collateral Agent, U.S.
Bank, National Association, in its capacity as trustee for the Secured Notes and
“Notes Collateral Agent” (referred to herein as “Fixed Asset Collateral Agent”),
and the Term Loan Agent, as the same may be further amended or supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

-3-



--------------------------------------------------------------------------------

(vi) “Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit B to Amendment No. 1.

(vii) “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien on
Mortgaged Property, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local law or as shall be
customary under applicable local law, in each case as the same may be amended,
amended and restated, supplemented, assigned or otherwise modified from time to
time.

(viii) “Mortgaged Property” shall mean (a) each real property identified as a
Mortgaged Property on Schedule 7(a) to the Perfection Certificate dated the
Closing Date and (b) each real property, if any, which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Sections 9.10, 9.13 or
9.17. For the avoidance of doubt, in no case and at no time shall Mortgaged
Property include any Buildings or Manufactured (Mobile) Homes.

(ix) “Permitted Acquisition” shall mean any transaction for the (a) acquisition
of all or substantially all of the property of any Person or of any business or
division of any Person by RailAmerica or a Restricted Subsidiary; or
(b) acquisition (including by merger or consolidation) of all of the Equity
Interests of any Person by RailAmerica or a Restricted Subsidiary; provided that
each of the following conditions shall be met:

(a) such acquisition and all transactions related thereto shall be consummated
in accordance with applicable law;

(b) in the case of the acquisition of Equity Interests, (i) no less than 50.1%
of all of the Equity Interests acquired or otherwise issued by such Person or
any newly formed Subsidiary of a Borrower in connection with such acquisition
shall be owned by a Borrower or a Subsidiary Guarantor thereof, (ii) such Person
or any newly formed Subsidiary shall become a Restricted Subsidiary and
(iii) with respect to any Person or newly formed or acquired Subsidiary that is
a Wholly-Owned Subsidiary of a Borrower or a Subsidiary Guarantor, such Borrower
or such Subsidiary Guarantor shall have taken, or shall cause to be taken, such
actions necessary for such newly formed or acquired Wholly-Owned Subsidiary to
become a Subsidiary Guarantor as set forth in Section 9.10; provided that in the
case of an acquisition of the Equity Interests of a Person pursuant to this
clause (b) that does not become a Credit Party, such acquisition shall only be
made to the extent capacity for Investments in Subsidiaries that are not
Guarantors under Section 10.5 exists (and shall reduce such capacity);

 

-4-



--------------------------------------------------------------------------------

(c) in the case of an acquisition of assets, such assets shall be held, after
giving effect to such acquisition, by a Borrower or a Subsidiary Guarantor or,
to the extent there is capacity for Investments in Subsidiaries that are not
Guarantors under Section 10.5, any other Restricted Subsidiary that is not a
Subsidiary Guarantor (which Investment will reduce such capacity);

(d) such acquisition shall result in the Collateral Agents, for the benefit of
the applicable Lenders, being granted a security interest in any assets so
acquired by a Borrower or Subsidiary Guarantor to the extent required by
Section 9.10 or 9.12 (it being agreed that, in the case of an acquisition of
Equity Interests, a Borrower or the applicable Subsidiary Guarantor shall only
pledge such Equity Interests that are owned by such Borrower or Subsidiary
Guarantor);

(e) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that RailAmerica and the Restricted Subsidiaries are
permitted to be engaged in under Section 10.12; and

(f) no Default or Event of Default shall have occurred and be continuing or
would result therefrom.

(x) “Secured Notes” shall mean RailAmerica’s 9.25% Senior Secured Notes due
2017.

(xi) “Secured Notes Indenture” shall mean the Indenture dated as of June 23,
2009, among RailAmerica, the guarantors party thereto and U.S. Bank National
Association, as trustee, pursuant to which the Secured Notes are issued, as in
effect on the Closing Date or as amended solely to add additional guarantors
thereto.

(xii) “Security Documents” shall mean, collectively, (a) the Security
Agreements, (b) the Intercreditor Agreement, (c) the Mortgages, (d) the Closing
Date Fixed Asset Security Agreement Affirmation and (e) each other security
agreement or instrument or document executed and delivered pursuant to Sections
9.10. 9.12 or 9.17 or pursuant to any of the Security Agreements to secure any
of the Obligations (for the avoidance of doubt, the Security Documents shall
include, but not be limited to, the Fixed Asset Security Documents).

(xiii) “Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other
than an Excluded Entity) on the Closing Date and (b) each Restricted Domestic
Subsidiary that becomes a party to the Guarantee after the Closing Date pursuant
to Section 9.10; provided that if an Excluded Entity (other than the Specified
Entities listed on Schedules 1.1(c) or 1.1(d)) is not dissolved on or before the
six-month anniversary of the Amendment No. 1 Effective Date, such Excluded
Entity (other than any Specified Entity listed on Schedule 1.1(c) or 1.1(d))
shall promptly become a Subsidiary Guarantor, but in any event within ten
Business Days after such six-month anniversary.

 

-5-



--------------------------------------------------------------------------------

(c) The definitions of the following terms in Section 1.1 of the Credit
Agreement shall be amended as follows:

(i) “Available Amount Basket” shall be amended by (i) deleting the “or” before
clause (d) in the proviso of clause (2) thereof and replacing it with a “,”,
(ii) adding the following at the end of the proviso of clause (2) thereof: “or
(e) Specified Equity Contributions”, (iii) adding the words “or Specified Equity
Contributions” at the end of the second parenthetical in clause (3) thereof;

(ii) “Change of Control” shall be amended by adding “, the Term Loan Credit
Agreement or any Permitted Refinancing Indebtedness in respect thereof” after
the words “the Secured Notes or any Permitted Refinancing Indebtedness in
respect thereof”;

(iii) “Collateral” shall be amended by changing the reference from “Section 9.10
or 9.12” to “Section 9.10, 9.12 or 9.15(B)”.

(iv) “Collateral Agent” shall be amended by replacing the words “collateral
agent” in clause (b) thereof with the words “Authorized Representative”.

(v) “Commitment Fee Rate” shall be amended by (i) deleting the words “and
(iii) prior to the first Adjustment Date” and (ii) by replacing the “,” before
“(ii) with the word “and”;

(vi) “Consolidated Interest Expense” shall be amended by adding the words “(i)
any acceleration of the amortization of original issue discount resulting from
the Tender Offer and (ii)” immediately after the words “but excluding”;

(vii) “Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall be
amended by deleting the parenthetical “(which for such purposes of Section 10.9
shall exclude amounts earned from, or received from the assignment of, the tax
credits available under Section 45G of the Code)”;

(viii) “Designated Preferred Stock” shall be amended by deleting the first
parenthetical and replacing it with “(other than Disqualified Capital Stock and
other than to the extent issued in connection with a Specified Equity
Contribution)”;

(ix) “Excluded Contribution” shall be amended by adding the words “or in
connection with a Specified Equity Contribution” at the end of the second
parenthetical in clause (b) thereof.

(x) “Fixed Asset Collateral Agent” shall be amended by deleting the proviso
thereto;

(xi) “Fixed Charge Coverage Ratio” shall be amended by adding the words “during
such Test Period” immediately prior to the words “and (iii)”;

 

-6-



--------------------------------------------------------------------------------

(xii) “Management Group” shall be amended by adding the words “, Senior Vice
President” immediately after the words “Executive Vice President”;

(i) “Net Proceeds” shall be amended by replacing the two references in such
definition to “the Company” with “RailAmerica or a Restricted Subsidiary”.

(ii) “Permitted Collateral Liens” shall be amended by adding a comma in between
the references to clauses (g) and (j).

(iii) “Permitted Refinancing Indebtedness” shall be amended by (I) replacing the
parenthetical in clause (a) thereof with the following: “(except by the amount
of any accrued and unpaid interest thereon and by the amount of any fees and
expenses payable including any premiums and make whole or prepayment premiums
paid in connection with such refinancing)” and (II) replacing clause (z) thereof
in its entirety with the following: “does not have any mandatory redemption,
mandatory offer to purchase or sinking fund obligation (other than (i) customary
offers to purchase or prepayment events upon a change of control, asset sale or
event of loss, (ii) other prepayment or redemption events not more onerous to
RailAmerica and its Restricted Subsidiaries than those set forth in Section 5.2
of the Term Loan Credit Agreement as in effect on the Amendment No. 1 Effective
Date and (iii) customary acceleration rights after an event of default) at a
date that is earlier than any mandatory redemption, mandatory offer to purchase
or sinking fund obligation in the Initial Indebtedness”;

(iv) “Pro Forma Adjustment Certificate” shall be amended by deleting the words
“or setting forth the information described in clause (iv) to Section 9.1(d)”;

(v) “Pro Forma Basis” shall be amended by adding the words “(and as if such
incurrence and repayment remains in effect on the Determination Date)” at the
end of clause (C) thereof;

(vi) “Secured Hedge Agreement” shall be amended by adding the words “not
prohibited hereunder” immediately after the words “any Hedge Agreement”; and

(vii) “Unrestricted Subsidiary” shall be amended by (A) adding the words “RATC
or” after the words “other than” in clause (b) thereof and (B) adding the words
“, the Term Loan Facility Indebtedness or any Permitted Refinancing Indebtedness
in respect thereof” after the words “the Secured Notes or any Permitted
Refinancing Indebtedness in respect thereof”.

(d) Section 1.1 of the Credit Agreement shall be amended by deleting the
definitions of “Consolidated First Lien Secured Debt”, “Consolidated First Lien
Secured Debt to Consolidated EBITDA Ratio”, “Increased Amount Date”, “New
Commitments”; “New Lender”; “Notice of Borrowing”; “Notice of Conversion or
Continuation”; “Regulation Z” and “Specified Financial Maintenance Covenant” in
their entirety.

 

-7-



--------------------------------------------------------------------------------

(e) The Credit Agreement shall be amended by replacing the words “Notice of
Borrowing” or “Notice of Borrowing or Notice of Conversion or Continuation” or
“Notice of Conversion or Continuation”, in each case, with the words “Notice of
Borrowing/Continuation” each time such words appear in the Credit Agreement.

(f) Section 2.2 of the Credit Agreement shall be amended by deleting the word
“five” and replacing it with the word “seven.”

(g) Section 2.3 of the Credit Agreement shall be amended by replacing the words
“(each such notice, a “Notice of Borrowing”)” with the words “pursuant to a
Notice of Borrowing/Continuation”.

(h) Section 2.6 of the Credit Agreement shall be amended by replacing the words
(“each, a “Notice of Conversion or Continuation”) with the words “pursuant to a
Notice of Borrowing/Continuation”.

(i) Section 2.15 of the Credit Agreement shall be replaced in its entirety with
the following:

“2.15. Commitment Increase. On the Amendment No. 1 Effective Date, the aggregate
Commitments shall be increased from $75,000,000 to $100,000,000, and Schedule
1.1(b) shall be deemed to be replaced in its entirety with Schedule 1.1(b) to
Amendment No. 1. On the Amendment No. 1 Effective Date (a) each Person that is
an eligible assignee pursuant to Section 13.6(b) and is obtaining a new
Commitment (each, a “New Commitment”) on the Amendment No. 1 Effective Date
shall execute and deliver a Joinder Agreement to the Administrative Agent (each
such Person, a “New Lender”), and each of the New Lenders shall purchase from
each of the Lenders with Commitments immediately prior to the Amendment No. 1
Effective Date (the “Existing Lenders”), at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on the Amendment No. 1 Effective Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans will be held by Existing Lenders and New Lenders ratably in
accordance with their respective Commitments after giving effect to such
increase to the Commitments on the Amendment No. 1 Effective Date pursuant to
Amendment No. 1, (b) each New Commitment shall be deemed for all purposes a
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Credit Loan and (c) each New Lender shall become a Lender with respect
to the New Commitments and all matters relating thereto. In addition, on the
Amendment No. 1 Effective Date, each of the New Lenders shall have been deemed
to purchase from each of the Existing Lenders, at the face amount thereof, such
of the L/C Participations outstanding on the Amendment No. 1 Effective Date as
shall be necessary in order that, after giving effect to all such purchases, the
L/C Participations will be held by Existing Lenders and New Lenders ratably in
accordance with their respective

 

-8-



--------------------------------------------------------------------------------

Commitments after giving effect to such increase to the Commitments on the
Amendment No. 1 Effective Date, and in such capacity, the New Lenders shall
become L/C Participants (it being understood that any Letter of Credit Fees
accrued for the account of Existing Lenders for periods prior to the Amendment
No. 1 Effective Date shall not be reallocated or otherwise shared with the New
Lenders in their capacity as such).”

(j) Section 5.1 of the Credit Agreement shall be amended by adding the following
sentence at the end of such clause: “Each prepayment in respect of any Revolving
Credit Loans pursuant to this Section 5.1 shall be applied on a pro rata among
such Revolving Credit Loans of each Lender in accordance with their respective
Applicable Percentages.”

(k) Section 5.2 of the Credit Agreement shall be amended by (i) replacing the
words “Section 5.2(a) or (d)” with the words “Section 5.2(a), (d) or (e)” in
clause (b) thereof and (ii) adding the following as a new clause (e):

“(e) Specified Equity Contribution. On the date that Rail America receives a
Specified Equity Contribution, the Borrowers shall make prepayments of Loans in
an aggregate amount equal to 100% of such Specified Equity Contribution;
provided that no prepayments of Loans shall be required pursuant to this
Section 5.2(e) except to the extent of, and not to exceed, the amount of
Specified Equity Contribution required to be applied toward such prepayment
after any required payment of the obligations under the Term Loan Credit
Agreement (it being understood that amounts actually applied toward prepayment
of the obligations under the Term Loan Credit Agreement shall reduce the amount
required to be applied toward prepayments hereunder).”

(l) Section 6.2 of the Credit Agreement shall be amended by replacing the words
“closing date” with “Closing Date”

(m) Section 8.3 of the Credit Agreement shall be amended by (A) changing the
reference to “Secured Note Indenture” to “Secured Notes Indenture”, (B) adding a
“)” immediately after the term “Secured Notes Indenture”, (C) adding the words
“(including the Term Loan Credit Agreement)” immediately after the words “any
loan agreement” and (D) removing the “)” following the word “bound”.

(n) Section 8.12(a) of the Credit Agreement shall be amended by adding the
following immediately at the end of such clause: “No Excluded Entity (other than
the Specified Entity set forth on Schedule 1.1(d)) holds any assets other than
Equity Interests in another Excluded Entity.”

(o) Section 8.14(b) of the Credit Agreement shall be amended by deleting the
words “, stored, transported”.

 

-9-



--------------------------------------------------------------------------------

(p) Section 9.1 of the Credit Agreement shall be amended by (i) replacing the
words “RailAmerica will furnish to each Lender and the Administrative Agent”
with the words “RailAmerica will furnish to the Administrative Agent”;
(ii) deleting clause (1) of clause (d) thereof in its entirety; (iii) replacing
the reference to the word “the Company” in clause (d) thereof to “RailAmerica”;
(iv) replacing the words “Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio” with “Consolidated Senior Secured Net Debt to Consolidated EBITDA
Ratio” in clause (d) thereof; (v) deleting the word “Initial” from clause
(h) thereof; and (vi) adding the following new clauses (k) and (l):

“(k) Documents required to be delivered pursuant to Section 9.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which RailAmerica posts such documents, or provides
a link thereto on the Borrower’s website on the Internet at the website address
listed in Section 13.2; or (ii) on which such documents are posted on
RailAmerica’s behalf by Administrative Agent on an Internet or intranet website
maintained by Administrative Agent, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) including, to the extent the
Lenders and the Administrative Agent have access thereto and such documents are
available thereon, the EDGAR database and sec.gov; provided that RailAmerica
shall notify the Administrative Agent of the posting of any such documents.

(l) RailAmerica hereby acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to RailAmerica or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
RailAmerica hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Communications that may be distributed to the
Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Communications constitute Information, they shall be treated as set
forth in Section 13.16); (y) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent

 

-10-



--------------------------------------------------------------------------------

shall be entitled to treat any Communications that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

(q) Section 9.10 of the Credit Agreement shall be amended by (i) replacing
clause (a) thereof in its entirety with the following:

“(a) Each Borrower will cause any direct or indirect Restricted Domestic
Subsidiary formed or otherwise purchased or acquired after the Closing Date
(including pursuant to a Permitted Acquisition) that is a Wholly-Owned
Subsidiary of RailAmerica and each Wholly-Owned Subsidiary of RailAmerica that
becomes or is designated a Restricted Domestic Subsidiary after the Closing Date
and each Excluded Entity (other than the Specified Entity listed on Schedule
1.1(d)) that obtains any assets (other than Equity Interests in another
Restricted Subsidiary that would also qualify as an Excluded Entity) to execute
a supplement to each of the Guarantee and the Security Agreements, substantially
in the form of Annex B or Annex 1, as applicable, to the respective agreement in
order to become a Guarantor under the Guarantee and a grantor under the Security
Agreements and to cause such Subsidiary to take all such actions required under
the Security Agreements, to perfect the security interest in the Collateral of
such Restricted Domestic Subsidiary. The Borrowers shall also cause to be
delivered to the Collateral Agent (or in the case of Equity Interests that would
constitute Fixed Asset Collateral, the Fixed Asset Collateral Agent) for
pledging under the applicable Security Agreement (A) the certificates, if any,
evidencing all of the Equity Interests of any Subsidiary (other than an Excluded
Entity that has no assets other than Equity Interests of another Subsidiary that
would also qualify as an Excluded Entity and other than the Specified Entity
listed on Schedule 1.1(d)) owned by a Credit Party and formed or otherwise
purchased or acquired after the Closing Date, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of such Credit Party (provided that not more than 65%
of the voting Equity Interests of any Foreign Subsidiary that is a direct
Subsidiary of a Domestic Subsidiary shall be required to be so delivered or so
pledged) and (B) all intercompany notes owing from such Subsidiary to any Credit
Party, together with instruments of transfer executed and delivered in blank by
a duly authorized officer of such Credit Party. Notwithstanding the foregoing,
the Borrowers shall not be required to, nor shall any Borrower be required to
cause any Restricted Subsidiary to, grant any security in any assets of any new
direct or indirect Restricted Domestic Subsidiary or to require any new direct
or indirect Restricted Domestic Subsidiary to become a Guarantor under the
Guarantee and a grantor under the Security Agreements to the extent that such
new

 

-11-



--------------------------------------------------------------------------------

Restricted Domestic Subsidiary shall be restricted from pledging such assets by
any valid and enforceable contractual obligation (to the extent such restriction
is not overridden by the UCC and other than any contractual obligation in
connection with any Indebtedness incurred or outstanding pursuant to
Section 10.1(i) or (m)); provided that (i) the Total Assets of each such new
Restricted Subsidiary are less than $25.0 million and the Total Assets of all
such Persons that become Restricted Subsidiaries are less than $75.0 million in
the aggregate and (ii) such restriction was not incurred in connection with, or
in contemplation of, such Person becoming a Restricted Subsidiary.
Notwithstanding the foregoing, in the event that any Subsidiary is or becomes an
obligor under any Indebtedness incurred pursuant to Section 10.1(i) or (m), then
each Borrower will immediately cause such Subsidiary to execute a supplement to
each of the Guarantee and each Security Agreement, substantially in the form of
Annex B or Annex 1, as applicable, to the respective agreement in order to
become a Guarantor under the Guarantee and a grantor under each Security
Agreement and to cause such Subsidiary to take all such actions required under
each Security Agreement, to perfect the security interest in the Collateral of
such Subsidiary.”

and (ii) replacing the number “30” in clause (b) thereof with the number “60”.

(r) Section 9.12 of the Credit Agreement shall be amended by replacing the
second sentence thereof in its entirety with the following:

“Notwithstanding the foregoing, Mortgages shall not be given if third party
consents are required nor will Mortgages be recorded in states with (a) a
significant Mortgage recording tax such as Alabama, Kansas (to the extent they
are not recorded under the Secured Notes Indenture or the Term Loan Credit
Agreement and are not recorded to secure any other obligations secured pursuant
to Section 10.2(j) or (k)) and Virginia or (b) an unreasonable administrative
burden in connection with commercial revolving credit mortgages such as New York
(such that they are not recorded under the Secured Notes Indenture or the Term
Loan Credit Agreement and are not recorded to secure any other obligations
secured pursuant to Section 10.2(j) or (k)), unless, in either case, the Fixed
Charge Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered falls below 1.75, at which point
each Credit Party shall cause, within 60 days, such Mortgages to be recorded).”

 

-12-



--------------------------------------------------------------------------------

(s) Section 9.13 of the Credit Agreement shall be amended by replacing the
proviso to the first sentence thereof in its entirety with the following:

“provided, however, that, with respect to After Acquired Property that consists
of real property, any such Mortgages shall not be recorded in states with a
significant mortgage recording tax such as Alabama, Kansas (to the extent they
are not recorded under the Secured Notes Indenture or the Term Loan Credit
Agreement and are not recorded to secure any other obligations secured pursuant
to Section 10.2(j) or (k)) and Virginia or (b) an unreasonable administrative
burden in connection with commercial revolving credit mortgages such New York
(such that they are not recorded under the Secured Notes Indenture or the Term
Loan Credit Agreement and are not recorded to secure any other obligations
pursuant to Section 10.2(j) or (k)) unless, in either case, the Fixed Charge
Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered falls below 1.75”

(t) Section 9.16 of the Credit Agreement shall be replaced in its entirety with
the word “[Reserved].”

(u) Section 9.17 of the Credit Agreement shall be replaced in its entirety with
the following:

“9.17 Post-Closing Requirements. Within one hundred twenty days (120) days after
the Amendment No. 1 Effective Date, unless waived or extended by the Collateral
Agent in its sole discretion, the Fixed Asset Collateral Agent and the
Collateral Agent shall have received each of the following:

(i) with respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”), duly executed and acknowledged by the
applicable Credit Party, the Fixed Asset Collateral Agent, and in form for
recording in the recording office where each Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Collateral Agent and the Fixed Asset Collateral Agent;

(ii) opinions of counsel for the Borrowers and the applicable Credit Parties in
form and substance reasonably satisfactory to the Fixed Asset Collateral Agent
and the Collateral Agent; and

(iii) evidence acceptable to the Collateral Agent of payment by the Credit
Parties of all applicable mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgage Amendments.”

(v) Section 9.18 of the Credit Agreement shall be deleted in its entirety.

 

-13-



--------------------------------------------------------------------------------

(w) Section 10.1 of the Credit Agreement shall be amended by (i) replacing
clause (g) thereof in its entirety with the following

“(g) Indebtedness in respect of (A) Hedge Agreements entered into in the
ordinary course of business (and not for speculative purposes) in order to
protect RailAmerica or any of the Restricted Subsidiaries against fluctuations
in interest rates, currency exchange rates or commodity prices; (B) Cash
Management Agreements; and (C) any Hedge Agreements otherwise permitted
hereunder between RailAmerica and a Restricted Subsidiary, on the one hand, and
any Person that is a lender under the Term Loan Credit Agreement or an Affiliate
of a lender under the Term Loan Credit Agreement at the time such Hedge
Agreement is entered into;”

(ii) replacing clause (i) thereof in its entirety with the following:

“(i) (A)(I) Indebtedness of the Credit Parties under the Secured Notes in an
aggregate principal amount not exceeding the aggregate principal amount of
Secured Notes outstanding immediately following the consummation of the Tender
Offer and (II) one or more successive issuances or incurrences of Permitted
Refinancing Indebtedness in respect of the Indebtedness referred to in clause
(A)(I) of this Section 10.1(i) and (B)(I) Indebtedness under the Term Loan
Credit Agreement in an aggregate principal amount not to exceed (x) $585,000,000
plus (y) to the extent permitted under Section 2.15 of the Term Loan Credit
Agreement as in effect on the Amendment No. 1 Effective Date, $150,000,000 and
(II) one or more successive issuances or incurrences of Permitted Refinancing
Indebtedness in respect of the Indebtedness referred to in clause (B)(I) of this
Section 10.1(i);”

(iii) adding the words “or any proceeds used to effectuate a Specified Equity
Contribution” at the end of the parenthetical in subclause (y) of clause
(k) thereof,

and (iv) replacing clause (c) of clause (m) thereof in its entirety with the
following: “the terms of such Indebtedness do not provide for any mandatory
redemption or prepayment or mandatory offer to purchase or prepay on or prior to
the Maturity Date (other than (i) customary offers to purchase upon a change of
control, asset sale or event of loss, (ii) other prepayment or redemption events
not more onerous to RailAmerica and its Restricted Subsidiaries than those set
forth in Section 5.2 of the Term Loan Credit Agreement as in effect on the
Amendment No. 1 Effective Date and (iii) customary acceleration rights after an
event of default),”.

(x) Section 10.2 of the Credit Agreement shall be amended by:

(i) in clause (h) thereof, replacing the words “are junior to the Liens securing
the Obligations” with “have Junior Lien Priority (and are subject to the
Intercreditor Agreement in such capacity)”;

 

-14-



--------------------------------------------------------------------------------

(ii) in clause (j) thereof, (A) replacing the words “are junior to the Liens
securing the Obligations, Liens on Fixed Asset Collateral” with the words “have
Junior Lien Priority (and are subject to the Intercreditor Agreement in such
capacity), Liens on Fixed Asset Collateral securing Indebtedness permitted to be
incurred pursuant to Section 10.1”, (B) deleting “(x)” and (C) deleting clause
(y) of the proviso thereto;

(iii) in clause (k) thereof, (A) replacing the words “are junior to the Liens
securing the Obligations” with the words “have Junior Lien Priority (and are
subject to the Intercreditor Agreement in such capacity)” and (B) deleting the
words “the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
or”; and

(iv) adding a new clause (l) thereof which shall state as follows:

“(l) Liens on Fixed Asset Collateral pursuant to the Term Loan Security
Documents and subject to the Intercreditor Agreement in the capacity of “Term
Loan Obligations” securing Indebtedness permitted to be incurred pursuant to
clause (C) of Section 10.1(g).”

(v) adding the following sentence at the end of Section 10.2, “Notwithstanding
anything to the contrary contained in herein, in no event shall RailAmerica or
any of its Restricted Subsidiaries allow or suffer to exist that the Applicable
Authorized Representative (as defined in the Intercreditor Agreement), in its
capacity as such, shall be a representative of any Indebtedness that is secured
with a Lien that has Junior Lien Priority.

(y) Section 10.3(f) of the Credit Agreement shall be amended by replacing the
word “that” with the word “than”.

(z) Section 10.4 of the Credit Agreement shall be amended by replacing clause
(ii) thereof with the following: “(ii) sell to any Person any Equity Interests
owned by it of any Restricted Subsidiary, except that:” and replacing clause
(b) thereof in its entirety as follows:

“RailAmerica and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of other assets (other than Accounts) for at least Fair Market Value of
the assets sold or otherwise disposed of; provided that (i) the consideration
received for any such sales, transfers and disposals shall consist of not less
than 75% cash consideration or Permitted Investments; provided that for the
purposes of this clause (i) the following shall be deemed to be cash: (A) any
liabilities (as shown on RailAmerica’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of
RailAmerica or such Restricted Subsidiary assumed by the transferee with respect
to the applicable sale, transfer

 

-15-



--------------------------------------------------------------------------------

or disposal, as to which RailAmerica and all of the Restricted Subsidiaries
shall have been released by all applicable creditors in writing, other than
liabilities that are by their terms (1) subordinated to the payment in cash of
the Obligations or (2) in the case of a sale by a Borrower or a Subsidiary
Guarantor, not secured by the assets that are the subject of such sale, transfer
or disposal, (B) any securities received by the Person making such sale,
transfer or disposal from the transferee that are converted by such Person into
cash (to the extent of the cash received) within 180 days following the closing
of the applicable sale, transfer or disposal and (C) any Designated Non-Cash
Consideration received by RailAmerica or any Restricted Subsidiary in such Asset
Sale having an aggregate Fair Market Value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (C) that is
at that time outstanding, not to exceed the greater of (x) $45.0 million and
(y) 3.0% of Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value; and (ii) after giving effect to any such sale,
transfer or disposition, no Default or Event of Default shall have occurred and
be continuing. Unless a permanent prepayment of Term Loan Facility Indebtedness
or Indebtedness comprising Other Pari Passu Lien Obligations is made within 365
days of the date of receipt of such Net Proceeds, the Net Proceeds thereof shall
be used within 365 days of the date such Net Proceeds are received by
RailAmerica or a Restricted Subsidiary to make an Investment in (a) any one or
more businesses (provided that such Investment in any business is in the form of
the acquisition of Equity Interests and results in RailAmerica or a Restricted
Subsidiary, as the case may be, owning an amount of the Equity Interests of such
business such that it constitutes a Restricted Subsidiary), (b) capital
expenditures for RailAmerica and its Restricted Subsidiaries or (c) acquisitions
of other assets that, in each of (a), (b) and (c), are used or useful in a
Similar Business that becomes a Restricted Subsidiary or is held by RailAmerica
or a Restricted Subsidiary; provided further that, in the case of each of (a),
(b) and (c), to the extent the disposition giving rise to such Net Proceeds was
of Fixed Asset Collateral, such Investment is concurrently added to the Fixed
Asset Collateral; provided further that if required by the terms of any
Indebtedness incurred or outstanding under Section 10.1(h), (i), (k) or (m) to
place such Net Proceeds in a collateral or control account with or on behalf of
a representative of such Indebtedness, the Net Proceeds from any such Asset Sale
pursuant to this Section 10.4(b) of Fixed Asset Collateral shall be paid
directly by the purchaser thereof to the Fixed Asset Collateral Agent to be held
in trust in an Asset Sale Proceeds Account for application in accordance with
the terms of this Agreement; provided further that RailAmerica shall immediately
after or prior to opening or designating any account or an Asset Sale Proceeds
Account send a written notice identifying such account to the Administrative
Agent and the Fixed Asset Collateral Agent; provided further that
(i) RailAmerica shall immediately after to or prior to opening or designating
any account as an Asset Sale Proceeds

 

-16-



--------------------------------------------------------------------------------

Account send a written notice identifying such account to the Administrative
Agent and he Collateral Agent, (ii) the Asset Sale Proceeds Account shall not be
subject to any Liens, other than the Lien of the Fixed Asset Collateral Agent,
(iii) neither RailAmerica nor any Restricted Subsidiary shall commingle the
amounts in the Asset Sale Proceeds Account with any other amounts, other than
any other proceeds of an Asset Sale or other sale of Fixed Asset Collateral and
(iv) the proceeds of any Asset Sale permitted by Section 10.4 (other than this
Section 10.4(b)) shall not be required to be deposited in the Asset Sale
Proceeds Account;”

(aa) Section 10.6(b) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(A) any Restricted Payment in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of RailAmerica (other than any Disqualified Capital Stock or pursuant
to a Specified Equity Contribution) (“Refunding Capital Stock”) and (B) if
immediately prior to the redemption, repurchase, retirement or other acquisition
of any Equity Interests of RailAmerica (“Retired Capital Stock”) the Fixed
Charge Coverage Ratio for the last Test Period at the end of which Section 9.1
Financials were required to have been delivered would have been at least 2.00 to
1.00, the declaration and payment of dividends on the Refunding Capital Stock
(other than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Equity Interests of RailAmerica) in
an aggregate amount per year no greater than the aggregate amount of dividends
per annum that was declarable and payable on such Retired Capital Stock
immediately prior to such retirement;”

(bb) Section 10.6(c) of the Credit Agreement shall be amended by adding the
words “to the extent not used to effectuate a Specified Equity Contribution,” at
the beginning of subclause (i) thereof;

(cc) Section 10.6(g) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“the payment of dividends on RailAmerica’s Common Stock after the Issue Date, of
up to 6% per annum of the net cash proceeds received by RailAmerica in any
public offering of its Common Stock following June 23, 2009 (other than
(w) public offerings registered on Form S-8, (x) any public sale constituting an
Excluded Contribution, (y) any net cash proceeds used to incur Indebtedness
pursuant to Section 10.1(k) and (z) any such net cash proceeds raised in order
to effectuate a Specified Equity Contribution)”;

(dd) Section 10.6(k) of the Credit Agreement shall be amended by replacing the
reference to “the Company” therein to “RailAmerica”.

 

-17-



--------------------------------------------------------------------------------

(ee) Section 10.7 of the Credit Agreement shall be amended and restated in its
entirety as follows:

“(a) RailAmerica will not, and will not permit any of the Restricted
Subsidiaries to, make directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of (or in respect of) any
principal of any Junior Financing, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Junior Financing; except (A) to the extent
such payments are made using the Available Amount Basket, (B) so long as both
immediately before and immediately after giving effect to such payment (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Consolidated Total Debt to Consolidated EBITDA Ratio would be less than 4.0 to
1.0; provided that this clause (B) shall not allow payments of any Indebtedness
that is subordinated in right of payment to any of the Obligations, (C) to the
extent such payment is made with Qualified Capital Stock of RailAmerica or
(D) with Permitted Refinancing Indebtedness in respect of such Indebtedness.

(b) RailAmerica will not, and will not permit any Restricted Subsidiary, to
amend, modify or waive any of its rights under any agreement governing or
relating to any Junior Financing to the extent any such amendment, modification
or waiver would be materially adverse to the Lenders. RailAmerica will not amend
the terms of any Junior Financing in a manner that would accelerate the date on
which RailAmerica is required to make any payment of principal or interest or
any other amount thereon.

(ff) Section 10.9 of the Credit Agreement shall be amended by (i) replacing the
words “Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” with the
words “Consolidated Senior Secured Net Debt to Consolidated EBITDA Ratio” in
each place they appear in such Section, (ii) replacing the grid therein in its
entirety with the following:

 

Year

   First Quarter    Second Quarter    Third Quarter    Fourth Quarter

2011

   N/A    N/A    5.00:1.00    5.00:1.00

2012

   5.00:1.00    5.00:1.00    5.00:1.00    4.50:1.00

2013

   4.50:1.00    4.25:1.00    4.25:1.00    4.00:1.00

2014

   4.00:1.00    4.00:1.00    4.00:1.00    3.75:1.00

2015

   3.75:1.00    3.75:1.00    3.75:1.00    3.50:1.00

Thereafter

   3.25:1.00    3.25:1.00    3.25:1.00    3.25:1.00

 

-18-



--------------------------------------------------------------------------------

and (iii) adding the following after the grid:

“For purposes of determining compliance with this Section 10.9, the net cash
proceeds from the issuance and sale of Equity Interests of RailAmerica (other
than Disqualified Capital Stock) received by RailAmerica after the end of the
relevant Test Period and on or prior to the date that is ten days after the day
on which Section 9.1 Financials are required to be delivered (without giving
effect to any grace period) for the last fiscal quarter in such Test Period
will, at the request of RailAmerica, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with this
Section 10.9 at the end of such Test Period and applicable subsequent Test
Periods which include such fiscal quarter but not for determining pro forma
compliance with this Section 10.9 to determine the permissibility of a
transaction (such net cash proceeds so received by RailAmerica and so included
in the calculation of Consolidated EBITDA, a “Specified Equity Contribution”),
subject to the following terms and conditions: (a) in each four fiscal quarter
period, there shall be at least two fiscal quarters in respect of which no
Specified Equity Contribution is made, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrowers
to be in compliance on a Pro Forma Basis with this Section 10.9, (c) all
Specified Equity Contributions shall be disregarded for making any other
determination herein or any other Credit Document, (d) no more than four
Specified Equity Contributions shall be made prior to the Maturity Date,
(e) there shall be no reduction in Indebtedness in connection with any Specified
Equity Contributions for determining compliance with this Section 10.9 and no
Specified Equity Contribution shall be included as cash for purposes of
calculating clause (y) of the definition of Consolidated Senior Secured Net Debt
and (f) the proceeds of the Specified Equity Contribution shall immediately be
used to prepay Loans to the extent required by Section 5.2.”

(gg) Section 10.11(a) of the Credit Agreement shall be amended by replacing the
words “and the Secured Note Indenture” with the words “, the Term Loan Credit
Agreement and the Secured Notes Indenture”.

(hh) Section 10.12 of the Credit Agreement shall be amended by adding the
following as the last sentence of such section: “The Specified Entities listed
on Schedule 1.1(d) shall only be used to conduct business relating to the making
of contributions for candidates and other political purposes.”

(ii) A new Section 10.14 shall be added to Section 10 of the Credit Agreement,
which will state: “10.14 Amendment No. 1 Effective Date Repayment. RailAmerica
shall not fail to repay, on the Amendment No. 1 Effective Date, Loans
outstanding on such date to the extent the proceeds of Term Loan Facility
Indebtedness exceeds the amount

 

-19-



--------------------------------------------------------------------------------

necessary to finance the tender consideration (including tender premiums and
interest) in connection with the Tender Offer and pay fees and expenses in
connection with the entry into the Term Loan Facility, the making of the Tender
Offer and this Amendment No. 1.”

(jj) Section 11.3 of the Credit Agreement shall be amended by deleting the words
“Section 9.16,”.

(kk) Section 11.4 of the Credit Agreement shall be amended by (i) adding the
words “(the “Threshold Debt”) after the word “Subsidiaries” in clause (a)(i) and
(ii) replacing the word “Indebtedness” with the words “Threshold Debt” each time
it appears in clause (a)(ii) and (b).

(ll) Section 12.6(a) of the Credit Agreement shall be amended by (A) adding the
words “(except that in the case of any Collateral held by the Collateral Agent
on behalf of the Lenders or the Letter of Credit Issuer under any of the Credit
Documents, the retiring Collateral Agent shall continue to hold such Collateral
as nominee until such time as a successor Collateral Agent is appointed)” at the
end of clause (i) in the fifth sentence thereof and (B) adding the following
parenthetical at the end of such Section 12.6(a): “(or in the capacity set forth
in the parenthetical in clause (i) above)”.

(mm) Section 12.10 of the Credit Agreement shall be amended (i) by adding the
words “(and make amendments and modifications to the Intercreditor Agreement
contemplated by the Intercreditor Agreement)” after the words “Intercreditor
Agreement” in subclause (a) thereof and (ii) to add the following sentence at
the end of such Section:

“It is hereby agreed that, for the purposes of Section 6.5 of the Fixed Asset
Security Agreement and Section 5.01 of each Mortgage, the security interests
granted thereunder shall not terminate until all Obligations (other than
obligations under Secured Hedge Agreements and Secured Cash Management
Agreements not yet due and payable) shall have been paid in full in cash.
Furthermore, the Lenders authorize and instruct the Administrative Agent to
appoint the Term Loan Agent, one of its Affiliates or another Person appointed
by the Term Loan Agent, to become the “Collateral Agent” under the Intercreditor
Agreement in accordance with the terms thereof on or after the time that no
Secured Notes are outstanding (and to take all actions and to execute and
deliver any and all documents the Administrative Agent determines are necessary
or advisable to so execute and deliver in accordance therewith, and the
Borrowers agree to pay the expenses of the Administrative Agent in connection
with the foregoing).”

(nn) A new Section 12.12 shall be added to Section 12 of the Credit Agreement,
which will state:

“12.12 Collateral Release. In addition to any provisions of the Security
Documents, each of the Secured Parties irrevocably authorize each of the
Collateral Agent and the Fixed Asset Collateral Agent , at its option and in its
discretion,

 

-20-



--------------------------------------------------------------------------------

  (a) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon the Final Date, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document to a Person that is not a Credit Party or (iii) that
constitutes “Excluded Property” (as such term is defined in each of the Security
Agreements) or locomotives or railcars subject to a lease with any lessor that
is not a Credit Party;

 

  (b) to release any Subsidiary Guarantor from its obligations under this
Agreement and other Security Documents if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder; and

 

  (c) to subordinate or release any Lien on any property granted to or held by
the Collateral Agent under any Credit Document to the holder of any Lien on such
property that is granted pursuant to Section 10.2(c)(A), (f) or (g).

Upon request by the Collateral Agent at any time, the Borrowers will provide an
officer’s certificate confirming the permissibility under the Credit Documents
of any transaction in connection with which the any Credit Party is seeking a
release of Collateral under this Section 12.12.”

(oo) Section 13.1 of the Credit Agreement shall be amended by adding the
following sentence at the end of such Section 13.1(a): “Notwithstanding the
foregoing, RailAmerica will not enter into any amendment contemplated by the
second sentence of Section 11 of the Intercreditor Agreement without the prior
written consent of the Administrative Agent (but it being understood that only
the consent of the Administrative Agent (and no Lender or Secured Party in its
capacity as such) shall be required to effectuate any such amendment pursuant to
such second sentence).”

(pp) Section 13.5 of the Credit Agreement shall be amended by adding the words
“whether brought by any Credit Party, any stockholder or creditor of any Credit
Party, or any other Person,” immediately prior to the words “including
reasonable and documented”.

(qq) Section 13.6 of the Credit Agreement shall be amended by (A) adding the
words “if the Administrative Agent has been informed thereof,” immediately
before the words “the Administrative Agent shall provide a second notice to
RailAmerica” in clause (a)(i)(A) thereof and (B) replacing the word
“Subsidiaries” with the word “Affiliates” in the proviso to clause (b) thereof.

Section 2. Other Amendments. Effective as of the Effective Date:

(a) The Intercreditor Agreement is hereby amended and restated in its entirety
to be in the form of Exhibit C hereto.

 

-21-



--------------------------------------------------------------------------------

(b) Exhibit K to the Credit Agreement is hereby deleted in its entirety.

(c) Exhibit N attached hereto shall be deemed to be Exhibit N of the Credit
Agreement.

(d) Schedules 1.1(c) and 1.1(d) attached hereto are deemed to be Schedules
1.1(c) and 1.1(d) to the Credit Agreement.

Section 3. Effectiveness. This Amendment will become effective as of the date
each of the following conditions precedent shall have been (or are or will be
substantially concurrently therewith) satisfied or waived by the Administrative
Agent (the “Amendment No. 1 Effective Date”):

(a) the Administrative Agent shall have received executed signature pages hereto
from the Required Lenders under and as defined in the Credit Agreement, the
Borrowers and each of the other parties listed on the signature pages hereto by
no later than March 1, 2012;

(b) the Administrative Agent shall have received a certificate of the secretary
or assistant secretary of each Credit Party dated the Amendment No. 1 Effective
Date, certifying (A) that attached thereto is a true and complete copy of each
Organizational Document of such Credit Party certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Credit Party
authorizing the execution, delivery and performance of this Amendment (and all
documents to be entered into in connection herewith) to which such Person is a
party and that such resolutions have not been modified, rescinded or amended and
are in full force and effect and (C) as to the incumbency and specimen signature
of each officer executing this Amendment (and all documents to be entered into
in connection herewith) or any other document delivered in connection herewith
on behalf of such Credit Party (together with a certificate of another officer
as to the incumbency and specimen signature of the secretary or assistant
secretary executing the certificate in this clause (b));

(c) a certificate as to the good standing of each Credit Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority), as well as such other documents as the
Administrative Agent may reasonably request;

(d) the Administrative Agent shall have received a solvency certificate (in
substantially the same form as the solvency certificate dated as of the Closing
Date) signed by the chief financial officer of RailAmerica;

(e) the Administrative Agent shall have received the results of a recent lien
search report in such jurisdictions as may be reasonably requested by the
Administrative Agent and such reports shall reflect no Liens other than Liens
permitted by Section 10.2 of the Credit Agreement;

 

-22-



--------------------------------------------------------------------------------

(f) the Administrative Agent shall have received Joinder Agreements
substantially in the form attached as Exhibit B hereto executed and delivered by
the Borrowers, the New Lenders and the Administrative Agent, providing for an
increase in Commitments such that, immediately after giving effect to this
Amendment and such Joinder Agreements, the aggregate amount of the Commitments
under the Credit Agreement is $100,000,000;

(g) the Administrative Agent shall have received a certificate of the chief
executive officer and the chief financial officer of RailAmerica to the effect
that the representations and warranties specified in Section 4 of this Amendment
are true and correct and no Default or Event of Default has occurred and is
continuing and that each other condition precedent in this Section 2 shall have
been satisfied;

(h) the Borrowers shall have (i) paid the Administrative Agent or its Affiliates
all the fees due to the Administrative Agent or its Affiliates and
(ii) reimbursed or paid all expenses required to be paid or reimbursed by the
Borrowers pursuant to the Credit Agreement and Section 9 hereto;

(i) the Administrative Agent shall have received such executed legal opinions of
(a) Skadden, Arps, Slate, Meagher & Flom LLP, special New York counsel to the
Borrowers (b) Scott Williams, General Counsel to the Borrowers (c) the opinions
of special local counsel to the Borrowers from the jurisdictions listed on
Schedule 6.3 to the Credit Agreement, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(j) (A) the Tender Offer shall not have been amended since February 1, 2012
except as consented to by the Administrative Agent, (B) an aggregate principal
amount of Secured Notes satisfactory to the Administrative Agent shall have been
irrevocably accepted for purchase in the Tender Offer by RailAmerica (the
“Accepted Notes”) and (C) all conditions to the consummation of the Tender Offer
(other than the actual payment for the Accepted Notes and the effectiveness of
this Amendment) shall have been satisfied;

(k) the Term Loan Credit Agreement (and all documents related thereto) shall
have been fully executed and delivered by all parties thereto, and all
conditions precedent to the borrowing thereunder (other than the actual payment
for the Accepted Notes and the effectiveness of this Amendment) shall have been
satisfied;

(l) the Intercreditor Agreement substantially in the form of Exhibit C hereto
shall have been executed by all parties thereto and be in form and substance
reasonably acceptable to the Administrative Agent;

(m) the Lenders and the Administrative Agent shall have timely received all
“know your customer” information that they shall have requested; and

 

-23-



--------------------------------------------------------------------------------

(n) each Credit Party and the Administrative Agent and/or Collateral Agent shall
have entered into one or more reaffirmation agreements (as to this Agreement and
the Security Agreements), in form and substance reasonably satisfactory to the
Administrative Agent.

Section 4. Representations and Warranties of the Borrowers. The Borrowers hereby
represent and warrant as of the date hereof and as of the Amendment Effective
Date that:

(a) each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and each other Credit Document executed or to be executed in
connection with this Amendment to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Amendment and each other Credit Document
executed or to be executed in connection with this Amendment to which it is a
party. Each Credit Party has duly executed and delivered this Amendment and each
other Credit Document executed or to be executed in connection with this
Amendment to which it is a party and this Amendment and each Credit Document
executed or to be executed in connection with this Amendment constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

(b) neither the execution, delivery or performance by any Credit Party of this
Amendment and each other Credit Document executed or to be executed in
connection with this Amendment to which it is a party nor compliance with the
terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the consummation
of the Tender Offer and the incurrence of the Term Loan Facility Indebtedness)
will (i) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality; (ii) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of RailAmerica or any of the Restricted
Subsidiaries (other than Liens created under the Credit Documents or securing
Term Loan Facility Indebtedness), pursuant to the terms of any material
indenture (including the Secured Note Indenture, any loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which RailAmerica or any of the Restricted Subsidiaries is a party or by which
it or any of its property or assets is bound); or (c) violate any provision of
the certificate of incorporation, By-Laws or other constitutional documents of
RailAmerica or any of the Restricted Subsidiaries;

(c) each of the representations and warranties of any Credit Party contained in
the Credit Agreement or any other Credit Document are true and correct in all
material respects (unless stated to relate to a specific earlier date, in which
case, such representations and warranties are true and correct in all material
respects as of such earlier date); and

 

-24-



--------------------------------------------------------------------------------

(d) no Default or Event of Default has occurred and is continuing.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 6. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

Section 9. Costs and Expenses. Without duplication of any amounts previously
paid or reimbursed, the Borrowers hereby agree to pay all reasonable costs and
expenses of the Administrative Agent associated with the preparation, execution
and delivery of this Amendment, including, without limitation, the fees and
expenses of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent and
other out of pocket expenses related hereto.

[Remainder of Page Intentionally Blank]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RAILAMERICA, INC.,

as a Borrower

By:  

/s/ Randy Pianin

  Name:   Randy Pianin   Title:   Vice President & Treasurer RAILAMERICA
TRANSPORTATION CORP.,

as a Borrower

By:  

/s/ Scott Williams

  Name:   Scott Williams   Title:   President

 



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent, Swingline Lender, Letter of Credit Issuer and Lender

By:  

/s/ Caesar Wyszomirski

  Name:   Caesar Wyszomirski   Title:   Vice President

 



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,

as a Lender

By:  

/s/ Scott Taylor

  Name:   Scott Taylor   Title:   Authorized Signatory

BMO Harris Bank, N.A.,

as a Lender

By:  

/s/ William Thompson

  Name:   William Thompson   Title:   Senior Vice President

 